Citation Nr: 9918636	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for tinea pedis 
(claimed as foot fungus).

2.  Entitlement to service connection for joint pain of the 
wrists, right elbow, and left knee as a chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for a low back 
disability, to include the issue of whether a timely 
substantive appeal was filed.

4.  Entitlement to service connection for bronchitis, to 
include the issue of whether a timely substantive appeal was 
filed.

5.  Entitlement to service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness, to 
include the issue of whether a timely substantive appeal was 
filed.  

6.  Entitlement to a compensable rating for right distal 
phalanx thumb fracture, to include the issue of whether a 
timely substantive appeal was filed.

7.  Entitlement to a compensable rating for chronic 
sinusitis, to include the issue of whether a substantive 
appeal was timely filed.

8.  Entitlement to a compensable rating for external 
hemorrhoids, to include the issue of whether a substantive 
appeal was timely filed.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1983 to 
November 1994.  His DD Form 214 does not indicate specific 
dates of service in the Southwest Asia theater of operations, 
but does reflect that he had over six months of foreign 
service and received, in part, the Kuwait Liberation Medal.

The issues on appeal relating to entitlement to service 
connection for bronchitis and entitlement to service 
connection for a low back disability arose from a January 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  The 
issues on appeal relating to entitlement to service 
connection for tinea pedis (claimed as feet fungus), 
entitlement to service connection for joint pain of the 
wrists, right elbow, and left knee as a chronic disability 
resulting from an undiagnosed illness, entitlement to skin 
rash as a chronic disability resulting from an undiagnosed 
illness, entitlement to rating in excess of 10 percent for 
vascular headaches of the migraine type, entitlement to a 
rating in excess of 10 percent for essential hypertension, 
entitlement to a compensable rating for right distal phalanx 
thumb fracture, entitlement to a compensable rating for 
chronic sinusitis, and entitlement to a compensable rating 
for external hemorrhoids, all arose from a December 1995 
rating decision of the RO in Nashville, Tennessee.  In April 
1997, the claims file was transferred back to the Columbia 
RO.

The Board of Veterans' Appeals (Board) notes that on a VA 
Form 9 dated in January 1997, the veteran indicated that he 
wanted to testify before a local hearing officer.  This 
hearing was scheduled to take place in July 1997, but it was 
canceled.  

By its December 1995 rating decision, the Nashville RO, in 
pertinent part, determined that the veteran's claims 
concerning service connection for memory loss and "deep 
cough," both as chronic disabilities resulting from an 
undiagnosed illness, were not well grounded.  By the same 
rating decision, the RO granted service connection for 
vascular headaches of the migraine type and assigned a 
noncompensable rating for this disability, and also granted 
service connection for essential hypertension, assigning a 10 
percent rating for this disability.  Neither the veteran nor 
his representative filed a notice of disagreement with these 
determinations.  (With regard to the service connected 
headache and hypertension disabilities, it appears as though 
the veteran submitted a request to reopen in April 1996.  The 
RO has not acted on this request, however).  In any case, as 
these issues are not inextricable intertwined with those 
currently on appeal, and because no notice of disagreement 
has been filed in regard thereto, the Board will not further 
consider or discuss these issues.

In a September 1995 written statement, the veteran raised the 
claim of service connection for joint pain of the wrists, 
right elbow, and knees, as a chronic disability resulting 
from an undiagnosed illness.  In its December 1995 rating 
decision, the Nashville RO denied service connection for 
joint pain of the wrists, right elbow, and left knee, as a 
chronic disability resulting from an undiagnosed illness.  To 
date, the RO has not considered the issue of service 
connection for joint pain of the right knee as a chronic 
disability resulting from an undiagnosed illness.  Moreover, 
in a February 1996 written statement, the veteran appeared to 
raise a claim concerning service connection for arthritis of 
all joints on a direct basis.  In his January 1997 Form 9, 
the veteran appeared to raise claims concerning service 
connection for (1) joint pain other than that of the wrists, 
right elbow, and bilateral knees, (2) muscle pain, and (3) 
sleep disorders, to include insomnia and "strange dreams," 
all as chronic disabilities resulting from an undiagnosed 
illness.  The RO has not yet considered these issues.  Since 
these matters have not been developed or certified for 
appeal, and inasmuch as they are not inextricably intertwined 
with the issues now before the Board on appeal, they are 
referred to the RO for initial consideration.

The veteran's claim concerning entitlement to service 
connection for tinea pedis (claimed as feet fungus) is 
discussed in the decision section below, while the remaining 
claims (as referenced on the title page) are discussed in the 
remand section.


FINDING OF FACT

There is no medical evidence linking any current tinea pedis 
to the tinea pedis treated years earlier in military service; 
the claim for service connection is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim with respect to the issue of service connection for 
tinea pedis (claimed as feet fungus).  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to his enlistment examination in November 1983, the 
veteran denied any history of skin disease or foot trouble.  
Upon examination, the veteran was noted to have pes planus 
and hallux valgus.  No other abnormalities of the feet were 
noted.  Examination of the skin was normal.  

In January 1984, the veteran complained that his boots were 
not fitting right and had caused a slight edema to his right 
Achilles' tendon.  Following an examination, the veteran was 
assessed as having possible boot edema.  

Prior to a reenlistment examination in November 1987, the 
veteran denied any history of skin diseases or foot trouble.  
Upon examination, the veteran's feet and skin were normal.  
In August 1988, the veteran went to sick call seeking 
treatment for athlete's foot.  He complained of itching, 
cracking and peeling of skin between the 3rd, 4th, and 5th 
toes of both feet.  Upon examination, the skin was scaling 
and macerated on the plantar surfaces of the 3rd, 4th, and 
5th interdigital spaces of both feet.  There were no signs of 
inflammation or drainage, although there was cracking of skin 
at the web of the toes.  The veteran was assessed as having 
tinea pedis.

In May 1993, the veteran sought outpatient treatment for 
"corns" on both feet for the prior year, which were causing 
difficulty walking.  The veteran stated that he had shaved 
these corns off himself.  Examination revealed no cysts, 
warts, or deficit in gait.  A 2 mm. erythemas abrasion was 
noted.  The veteran was assessed as having a friction bulla 
secondary to shaving.  

Prior to examinations in January 1994 and September 1994, the 
veteran denied any history of skin disease or foot trouble.  
Upon both examinations, the veteran's feet and skin were 
normal.  

In a May 1995 written statement, the veteran indicated that 
he was seeking service connection for a foot fungus which was 
manifested during his tour in Desert Storm.  He reported that 
he had been treated while on active duty and since his return 
to the United States.  

The veteran underwent a feet examination in February 1995.  
He reported having had primarily fungal type symptoms in the 
bilateral feet which were usually associated with hot humid 
weather.  He had been treated with a number of medications 
including shoe topical medications, different foot powders, 
frequent sock changes, and different types of pads placed 
between his toes to decrease the maceration.  He had not used 
shoe inserts.  The veteran stated that during the cold, dry 
months, he had less problems and he was minimally symptomatic 
on examination.  Following the examination, the impression 
was that the veteran had a history consistent with "trench 
foot" which was a problem combining excessive sweating 
mechanism and poor hygiene such as heat restricting boots and 
socks.  The veteran was also noted to have a possible mild 
fungal infection.  Radiographic correlation was required.  X-
rays of the feet revealed mild metatarsal varus deformity and 
mild hallux valgus deformity bilaterally.  The feet appeared 
normal otherwise.

In August 1995, medical records from the VA Medical Center 
(VAMC) in Columbia, South Carolina, were associated with the 
claims file.  These records reflect examination and treatment 
of the veteran in May 1995 and August 1995, but do not 
reflect any complaints of or treatment for any foot 
disability. 

In September 1995, the veteran filed a written statement, in 
which he asserted that he had been told by a VA physician to 
report as soon as his foot rash was manifested.  While the 
rash had manifested when the veteran submitted his statement, 
he could not be excused from work without written 
notification for VA to appear for an examination.    

By a December 1995 rating decision, the RO denied service 
connection for tinea pedis (claimed as feet fungus).

In June 1996 and July 1996, additional VA medical records 
were associated with the claims file.  These records reflect 
outpatient visits by the veteran from May 1995 to March 1996, 
but do not reflect any complaints of or treatment for a foot 
disability.

On a Form 9 filed in January 1997, the veteran asserted that 
his foot fungus began during his military career.  Military 
physicians had reportedly treated this condition with salves 
and by having the veteran soak his feet in salt water.  The 
veteran reported that he was still under a physician's care 
for his foot fungus problems.

In October 1997, medical records from the Dorn VA hospital 
were associated with the claims file.  These records reflect 
that in July 1995, the veteran sought treatment for a rash on 
his trunk and legs, although he did not make any specific 
complaints concerning his feet.  The veteran was assessed as 
having a possible rash of unknown cause.  In May 1997, the 
veteran sought treatment for, in part, itching and painful 
feet.  No assessment or diagnosis was made concerning these 
symptoms.

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §3.303 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).  See also 
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, l999). 

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
If he has not, then the claim must fail and there is no 
further duty to assist in the development of the claim.  38 
U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  For a well grounded claim 
of service connection, there must be competent evidence of a 
current disability (a medical diagnosis), of inservice 
incurrence or aggravation of a disease or injury (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Jones v. Brown, 7 Vet. App. 134 (1994) wherein the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") held that medical evidence 
was required to well ground a claim of secondary service 
connection. 

In this case, the Board finds that the veteran's claim 
concerning service connection for tinea pedis (claimed as 
foot fungus) is not well grounded within the meaning of 38 
U.S.C.A. § 5107.  The service medical records indicate that 
the veteran was treated for "boot edema" (in January 1984) 
and tinea pedis (in August 1988).  At the time of his last 
in-service examination, in September 1994, the veteran's feet 
and skin were normal.  After examining the veteran in 
February 1995, the VA examiner's impression was that the 
veteran had a history consistent with "trench foot" which 
was a problem combining excessive sweating mechanism and poor 
hygiene such as heat restricting boots and socks.  The 
veteran was also noted to have a possible mild fungal 
infection.  Although the veteran did seek VA outpatient 
treatment for a skin problem in July 1995, this was not 
specifically in reference to the skin of his feet.  The 
veteran first sought VA outpatient treatment for "itching 
and painful feet" in May 1997, over two years after 
discharge.  There was no diagnosis or assessment of a fungal 
condition of the feet at that time.

The veteran has submitted no medical evidence linking any 
current tinea pedis to the episode of tinea pedis in July 
1988.  The key questions in this case center on the 
relationship of the current tinea pedis with military service 
or with any post-service symptoms.  Such relationships are 
not susceptible to informed lay observation, and thus, for 
there to be credible evidence of such relationships, 
competent medical evidence is required. 

The veteran has suggested that his current tinea pedis was 
actually manifested in service.  In this regard, the Board 
notes that evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.  There is no indication that 
the veteran in this case has a medical background or 
otherwise has the sufficient expertise to offer a competent 
medical opinion as to the causation or aggravation of any 
tinea pedis which may be present.  

Thus, the Board finds that the veteran's claim concerning 
service connection for a tinea pedis is not well grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for tinea pedis (claimed as feet fungus) is 
denied.  

ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for tinea pedis (claimed as foot 
fungus) is denied.

REMAND

Claim concerning joint pain of the wrists, right elbow, and 
left knee

Prior to determining whether the veteran's claim concerning 
service connection for joint pain of the wrists, right elbow, 
and left knee, as a chronic disability resulting from an 
undiagnosed illness, is well grounded, certain procedural 
items must be addressed.  The determination of well 
groundedness should be made following completion of these 
actions by the RO.  The Board is deferring its determination 
as to whether the veteran has submitted a well grounded 
pending appropriate due process by the RO.  

In August 1996, the RO issued a letter to the veteran 
advising, in part, that he could submit evidence indicating 
that he had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
within two years thereafter.  However, in April 1997, the VA 
published a new rule, effective retroactively to November 2, 
1994, to expand the period within which disabilities 
resulting from undiagnosed illnesses suffered by Gulf War 
veterans must become manifest to a compensable degree in 
order for entitlement for compensation to be established.  
The presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).  The RO should issue a new 
development letter to the veteran, reflecting this change in 
the presumptive period.  The RO should also review the 
veteran's claim for service connection under this revised 
regulation.  

The Board further notes that the veteran apparently underwent 
a Gulf War examination on May 10 1995.  Records received from 
the Columbia VAMC in August 1995 include notations that the 
examination report was to be dictated, but the actual 
examination report has not been associated with the claims 
file.  Moreover, the most recent VA treatment records 
relating to the veteran were associated with the claims file 
in October 1997.  To ensure that the veteran's claims will 
receive a fully informed evaluation, the RO should obtain a 
copy of the dictated May 1995 Gulf War examination report and 
associate it with the claims file.  Clinical data relating to 
the veteran, since October 1997, should also be acquired from 
all VA sources, including Dorn VA hospital and the Columbia 
VAMC.  

If, and only if, the RO determines that the veteran's claim 
concerning service connection for joint pain of the wrists, 
right elbow, and left knee, as a chronic disability resulting 
from an undiagnosed illness is well grounded in accordance 
with VAOPGCPREC 4-99 (May 3, 1999), the RO should schedule 
the veteran for a VA orthopedic examination, as detailed 
below.

Claims concerning external hemorrhoids, chronic sinusitis, 
right distal phalanx thumb fracture, and skin rash 

By its December 1995 rating decision, the RO confirmed 
noncompensable ratings for external hemorrhoids and for 
chronic sinusitis.  By the same rating decision, the RO 
granted service connection for right distal phalanx thumb 
fracture and assigned a noncompensable rating for this 
disability effective from November 1994.  By the same rating 
decision, the RO denied service connection for skin rash as a 
chronic disability resulting from an undiagnosed illness.  
The veteran indicated his disagreement with these 
determinations in a written statement filed in April 1996.  
In this statement, the veteran indicated that he had received 
notice of the December 1995 rating decision by a letter dated 
on December 12, 1995.  The RO issued a statement of the case 
concerning these issues in June 1996.  On a Form 9 received 
on January 9, 1997, the veteran appeared to reference the 
denial of service connection for skin rash as a chronic 
disability resulting from an undiagnosed illness.  He also 
appeared to reference the rating assigned to his service 
connected right distal phalanx thumb fracture.

The question arises as to whether timely substantive appeals 
were filed concerning the issues of entitlement to service 
connection for skin rash as a chronic disability resulting 
from an undiagnosed illness, and entitlement to compensable 
ratings for external hemorrhoids, chronic sinusitis, and 
right distal phalanx thumb fracture which were certified to 
the Board for review.  This must be addressed by the RO.  If 
the RO's determination is in the affirmative (i.e., that the 
veteran did, in fact, file a substantive appeal concerning 
each of these issues), then appropriate adjudicative 
development should follow.

Claims concerning low back disability and bronchitis

By its January 1995 rating decision, the RO, in pertinent 
part, denied service connection for a low back disability and 
also denied service connection for bronchitis.  The veteran 
was advised of this rating decision by a letter dated on 
January 31, 1995, and a notice of disagreement was filed in 
May 1995.  On December 8, 1995, the RO issued to the veteran 
a statement of the case discussing both issues.  The veteran 
referenced both the low back and bronchitis conditions in 
another written statement received on April 1, 1996, which 
the RO accepted as a substantive appeal.  

The question arises as to whether timely substantive appeals 
were filed concerning the denial of service connection for a 
low back disability and the denial of service connection for 
bronchitis.  This must be addressed by the RO.  If the RO's 
determination is in the affirmative (i.e., that the veteran 
did, in fact, file a substantive appeal on each of these 
issues), then appropriate adjudicative development should 
follow.

In view of the foregoing, these claims are REMANDED to the RO 
for the following development:

1.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997).  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file. 

2.  The RO should obtain a copy of the 
dictated report of the Gulf War 
examination of the veteran conducted in 
May 1995.  Any pertinent VA medical 
records documenting treatment of the 
veteran for joint pain of the wrists, 
right elbow, and/or left knee, since 
October 1997, which have not already been 
associated with the claims file, should 
also be obtained and made of record.  
These should include any such records 
from the Dorn VA hospital and the 
Columbia VAMC.   

3.  If, and only if, the RO determines 
that the veteran's claim concerning 
service connection for joint pain of the 
wrists, right elbow, and left knee, as a 
chronic disability resulting from an 
undiagnosed illness is well grounded in 
accordance with VAOPGCPREC 4-99 (May 3, 
1999), the RO should schedule the veteran 
for a VA orthopedic examination.  The 
veteran and his representative should be 
notified of the date, time, and place of 
the examinations in writing.  A copy of 
this notification letter should be 
associated with the claims file. 

4.  Following completion of the above 
development, and assuming that the claim 
has been determined to be well grounded, 
the veteran should be afforded a VA 
orthopedic examination.  The claims 
folder, and a copy of this REMAND, must 
be made available to and be reviewed by 
the examiner prior to the examination.  

(a)  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all the 
veteran's reported symptoms of joint 
pain of the wrists, right elbow, and 
left knee, and indicate what 
precipitates and what relieves these 
symptoms.  

(b)  With respect to each joint, the 
examiner should determine if there 
are any objective medical 
indications (including, but not 
necessarily limited to, limitation 
of motion) that the veteran is 
suffering from the reported symptoms 
of joint pain.  All tests deemed 
necessary by the examiner should be 
conducted. 
  
(c)  The examiner should detail 
which symptoms, abnormal physical 
findings, and/or abnormal laboratory 
test results related to the 
veteran's joint pain are attributed 
to a known clinical diagnosis.  If 
there are symptoms, abnormal 
physical findings, and/or abnormal 
laboratory test results related to 
the veteran's joint pain which are 
not attributed to a known clinical 
diagnosis, the examiner should so 
state in the examination report.  If 
the veteran's joint pain cannot be 
attributed to a known clinical 
diagnosis, the examiner should opine 
as to (i) whether the joint pain of 
the wrists, right elbow, and/or left 
knee was not incurred during active 
service during the Gulf War, (ii) 
whether the joint pain was caused by 
a supervening condition or event 
that occurred between the veteran's 
most recent departure from service 
during the Gulf War and the onset of 
the illness, or (iii) whether the 
joint pain was the result of the 
veteran's abuse of alcohol or drugs.  
If the examiner reaches different 
conclusions concerning the various 
joints referenced by the veteran, 
he/she should distinguish these 
conclusions in the examination 
report. 

(d)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions which 
contradict his or hers, including 
those of the VA examiner who 
examined the veteran in February 
1995, the reasons for the 
disagreement should be set forth in 
detail.

5.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination report is inadequate 
for any reason, the RO should return it 
to the examining physician and request 
that all questions be answered.

6.  The RO should determine whether 
timely substantive appeals were filed in 
relation to the December 1995 rating 
decision confirming noncompensable 
ratings for external hemorrhoids, chronic 
sinusitis, and right distal phalanx thumb 
fracture and denying service connection 
for skin rash as a chronic disability 
resulting from an undiagnosed illness.  
The RO should also determine whether 
timely substantive appeals were filed in 
relation to the January 1995 rating 
decision denying service connection for a 
low back disability and denying service 
connection for bronchitis. 

7.  If the RO's determinations are in the 
affirmative (i.e., that the veteran did, 
in fact, file timely notices of 
disagreement/substantive appeals on each 
of these issues), then appropriate 
adjudicative development should follow, 
which might include (if appropriate) the 
issuance of a statement of the case.  If 
the determinations regarding the 
timeliness of the notices of 
disagreement/substantive appeals are 
adverse to the veteran, he and his 
representative should be furnished with a 
statement of the case regarding these 
timeliness issues and given a reasonable 
opportunity to respond.  

8.  The RO should also consider the 
veteran's claim concerning service 
connection for joint pain of the wrists, 
right elbow, and left elbow, as a chronic 
disability resulting from an undiagnosed 
illness.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case should 
consider the revised regulations under 
38 C.F.R. § 3.317.  The veteran and any 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to ensure due process 
and obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the 
veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

